UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6841


SANDRA KAY CRAWLEY,

                  Petitioner – Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; WARDEN OF LEATH
CORRECTIONAL,

                  Respondents – Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:08-cv-01051-TLW)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER, Chief Judge, GREGORY and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sandra Kay Crawley, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant Attorney  General, James   Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Sandra   Kay    Crawley    seeks   to   appeal    the    district

court’s order accepting the magistrate judge’s recommendation to

grant Respondents’ motion for summary judgment and dismissing

Crawley’s 28 U.S.C. § 2254 (2006) petition.                      We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

                Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order was entered on the docket

on March 5, 2009.          The notice of appeal was filed on April 28,

2009. *    Because Crawley failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts     and    legal   contentions      are   adequately   presented    in   the

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3